


110 HR 1107 IH: Dietary Supplement and Healthy Meal

U.S. House of Representatives
2007-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1107
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2007
			Mr. Towns (for
			 himself, Mr. Cannon,
			 Mr. Jefferson,
			 Mr. Thompson of Mississippi,
			 Mr. Sessions,
			 Mr. Paul, Mr. Franks of Arizona,
			 Mr. Shays,
			 Mr. Wexler,
			 Mr. Walsh of New York,
			 Mr. Boren, and
			 Mr. Duncan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to treat
		  expenses for certain meal replacement and dietary supplement products that
		  qualify for FDA-approved health claims as expenses for medical
		  care.
	
	
		1.Short titleThis Act shall be known as the
			 Dietary Supplement and Healthy Meal
			 Replacement Tax Parity Act of 2007.
		2.FindingsCongress finds that—
			(1)improving the
			 health status of United States citizens ranks as a top national priority of the
			 Federal Government;
			(2)the importance of
			 nutrition and the benefits of dietary supplements and low-fat meal replacement
			 products to health promotion and disease prevention have been documented
			 increasingly in scientific studies;
			(3)preventive health
			 measures, including education, good nutrition, and moderate exercise, plus
			 appropriate use of nutritional supplements, will limit the incidence of chronic
			 diseases and reduce long-term health care expenditures;
			(4)promotion of good
			 health and nutrition improves and extends lives while reducing health care
			 expenditures;
			(5)reduction in health care expenditures is of paramount importance to the future
			 economic well-being of the country;
			(6)consumers should
			 be empowered to make informed choices about preventive health care programs
			 based on data from scientific studies of health benefits related to particular
			 dietary supplements; and
			(7)Federal tax policy
			 that promotes the consumer’s access to safe dietary supplements and healthy
			 meal replacement products is necessary in order to decrease exorbitant and
			 ever-increasing health care costs and to promote wellness.
			3.Amounts paid for
			 certain dietary supplements and meal replacements treated as medical
			 expenses
			(a)In
			 generalParagraph (1) of section 213(d) of the Internal Revenue
			 Code of 1986 (relating to medical, dental, etc., expenses) is amended by
			 redesignating subparagraphs (C) and (D) as subparagraphs (E) and (F),
			 respectively, and by inserting after subparagraph (B) the following new
			 subparagraphs:
				
					(C)for dietary
				supplements that are permitted under section 403(r)(5)(D) of the Federal Food,
				Drug, and Cosmetic Act to bear labeling making a claim described in such
				section (relating to health claims),
					(D)for meal replacement products that—
						(i)are permitted under section 403(r)(3) of
				the Federal Food, Drug, and Cosmetic Act to bear labeling making a claim
				described in such section (relating to health claims), and
						(ii)may under section
				403 of such Act bear labeling providing that the products are low fat and are a
				good source of protein, fiber, and multiple essential vitamins and
				minerals,
						.
			(b)Conforming
			 amendments
				(1)Subparagraph (F) of
			 section 213(d)(1) of such Code, as redesignated by subsection (a), is amended
			 by striking subparagraphs (A) and (B) and inserting
			 subparagraphs (A), (B), and (C).
				(2)The last sentence
			 of section 213(d)(1) of such Code is amended by striking subparagraph
			 (D) and inserting subparagraph (F).
				(3)Paragraph (6) of
			 section 213(d) of such Code is amended—
					(A)by striking
			 and (C) and inserting and (E), and
					(B)by striking
			 paragraph (1)(D) in subparagraph (A) and inserting
			 paragraph (1)(F).
					(4)Paragraph (7) of
			 section 213(d) of such Code is amended by striking and (C) and
			 inserting and (E).
				(5)Sections
			 72(t)(2)(D)(i)(III) and 7702B(a)(4) of such Code are each amended by striking
			 section 213(d)(1)(D) and inserting section
			 213(d)(1)(F).
				(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of enactment of this Act.
			
